Opinion issued June 28, 2018




                                      In The

                               Court of Appeals
                                     For The

                            First District of Texas
                             ————————————
                               NO. 01-17-00282-CV
                             ———————————
                     WALTER VIDAL-ARIAS, Appellant
                                        V.
   VR PARK AT WATERFORD LIMITED PARTNERSHIP D/B/A THE
           PARK AT WATERFORD HARBOR, Appellee


                On Appeal from the County Court at Law No. 1
                          Galveston County, Texas
                     Trial Court Case No. CV-0072181


                            MEMORANDUM OPINION

      Appellant, Walter Vidal-Arias, has failed to timely file a brief. See TEX. R.

APP. P. 38.6(a) (governing time to file brief), 38.8(a) (governing failure of

appellant to file brief).   After being notified that this appeal was subject to

dismissal, appellant did not adequately respond. See TEX. R. APP. P. 42.3(b)
(allowing involuntary dismissal of case).

      We dismiss the appeal for want of prosecution for failure to timely file a

brief. We dismiss any pending motions as moot.



                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Jennings and Lloyd.




                                            2